Per Curiam.

The fact stated in the return of the two judges, that the bill of exceptions was not tendered at the trial, but presented to the judges individually, after the term had ended, is sufficient cause for denying the present motion. The facts attending a trial are extremely liable to be mistaken or forgotten, if they are not reduced to writing at the time, and presented distinctly to the court during the continuance of the term. A s this bill was not tendered until the subsequent vacation, we will not now award process to compel the judges to sign it. The reasons upon which the court refused to grant a like motion, in the case of Sikes v Ransom, (6 Johns. Rep. 279.) apply to this case.
Motion denied.